Whitaker, Judge,
dissenting:
I am unable to agree that the plaintiff is entitled under the proof to recover any amount for increased cost of materials used in the performance of the Springfield Post Office contract. The testimony shows that the cost of materials increased after the passage of the National Industrial Eecovery Act. But the only proof that the increase was due to the enactment of this Act is plaintiff’s testimony that there was an increase in prices after the passage of the Act, and that he knew of no other reason for the increase except the passage of that Act.
The testimony of the people from whom plaintiff purchased the materials was not introduced, nor is there any competent proof that these people in fact complied with the President’s Eeemployment Agreement or with the applicable Codes.
Such proof is insufficient to entitle plaintiff to recover. John E. Sjostrom Co., Inc., v. United States, 100 C. Cls. 548; Morris Stein et al. v. United States, No. 44315, decided April 3, 1944. (101 C. Cls. 451.)
MaddeN, Judge, concurs in the foregoing: opinion.